UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-5163



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUGLAS LAW, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-05-90)


Submitted:   May 31, 2006                     Decided:   June 9, 2006


Before MOTZ and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Miller A. Bushong, III, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Douglas Law, Jr., appeals his eighty-four month sentence

imposed following his guilty plea for possession of more than five

grams of cocaine base, in violation of 21 U.S.C. § 844(a) (2000).

Law challenges the reasonableness of his sentence, contending that

it was longer than necessary because the sentencing court                     gave

undue weight to his criminal history.             We affirm.

            Law’s      sentence   was    within    the     properly    calculated

advisory guideline range and was well within the statutory maximum

set forth in 21 U.S.C. § 844(a).           In sentencing Law, the district

court considered Law’s “significant” criminal history for a person

of   his   age,   in   addition   to     other   factors    under     18   U.S.C.A.

§ 3553(a)(1), (a)(2) (West 2000 & Supp. 2005).                        Because the

district court appropriately treated the guidelines as advisory,

properly calculated and considered the guideline range, and weighed

the relevant § 3553(a) factors, we cannot conclude that Law’s

sentence is unreasonable.         See United States v. Green, 436 F.3d

449, 457 (4th Cir.), cert. denied, ___ U.S. ___, 2006 WL 1057741

(U.S. May 22, 2006) (No. 05-10474) (finding sentence imposed within

properly calculated advisory guidelines range was presumptively

reasonable); see also United States v. Johnson, 445 F.3d 339, 346

(4th Cir. 2006) (finding district court’s “detailed inquiry into

the various circumstances bearing upon [defendant’s] sentence”

satisfied    obligation to consider § 3553(a) factors).


                                        - 2 -
           Accordingly, we affirm Law’s sentence.       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -